REASONS FOR ALLOWANCE
1.	The following is an examiner’s statement of reasons for allowance:  In view of the previous amendments and the attorney’s arguments, the claimed invention is novel and unobvious over the closest prior art of Eshoo et al. (U.S. Patent Pub. No. 2015/0004604).  Furthermore, no additional prior art was identified that teaches a method for producing a nucleic acid library as currently claimed.  Eshoo teaches methods for ligation of oligonucleotide adapters to nucleic acid inserts for preparation of libraries for microarray analysis and sequencing, wherein the adapters comprise single-stranded overhangs of varying lengths and a double-stranded portion, wherein the overhangs are designed to hybridize to the overhangs of the inserts, and wherein the adapters may also comprise tags, cloning sequences, affinity labels or detection labels (see paragraphs 6, 7, 16, 28-31 and Figure 2).  However, Eshoo is silent with regard to tags or other identification sequences of the adapters that serve as complementarity region identification polynucleotides that are specific to one or more features of the complementarity region, including the length of the complementarity region.  While Eshoo teaches the use of mixtures of different overhangs to accelerate and improve the efficiency of the ligation reactions, the reference does not contemplate identifying the various overhangs using complementarity region identification polynucleotides specific to features such as the length of the complementarity region of the adapters.  The secondary reference of Nandabalan et al. (U.S. Patent No. 6,057,101) does not make up for the deficiencies of Eshoo. 
	Another reference of particular interest to the currently claimed invention is Amorese et al. (U.S. Patent Pub. No. 2015/0004604, cite on IDS of 7/26/2019).  
In addition, claims 207-210 that were non-elected claims to additional species, are rejoined with claims 197-206 and 211-218, as well as newly added claims 219 and 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany an issue fee.  Such admissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Correspondence
2.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to David C. Thomas whose telephone number is 571-272-3320 and whose fax number is 571-273-3320.  The examiner can normally be reached on 5 days, 9-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/David C Thomas/
Primary Examiner, Art Unit 1637